Citation Nr: 0837561	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-05 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to an initial compensable rating for loss of 
right great toenail with residual of pain and numbness in the 
right toe related to previous surgery.

3.  Entitlement to service connection for numbness of the 
left foot.

4.  Entitlement to service connection for right knee 
disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had approximately 20 years of active duty service 
ending with his retirement in January 2001.
 
The issue of entitlement to service connection for sleep 
apnea comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2003, a 
statement of the case was issued in February 2005, and a 
substantive appeal was received in February 2005.  A Board 
hearing at the RO was held in June 2008.  The Board held the 
record open for 60 days until August 4, 2008 so that the 
veteran could submit additional evidence.  

The Board notes that the veteran submitted additional 
evidence to the Board after the June 2008 hearing.  In his 
hearing testimony and a July 2008 statement, the veteran 
waived RO consideration of this evidence. 

Further, the initial January 2003 rating decision also denied 
entitlement to service connection for diabetes, type II, and 
the veteran's notice of disagreement indicated that he wished 
to also appeal this issue.  However, a subsequent rating 
decision in January 2005 granted service connection for 
diabetes, type II.  Thus, as this was a full grant of the 
benefits sought on appeal, this issue is no longer in 
appellate status. 

The issues of entitlement to an initial compensable rating 
for loss of right great toenail with residual of pain and 
numbness in the right toe related to previous surgery and 
entitlement to service connection for numbness of the left 
foot and right knee disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Sleep apnea manifested during the veteran's active duty 
service.


CONCLUSION OF LAW

Sleep apnea was incurred during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming entitlement to service connection for 
sleep apnea.   Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records are silent with respect to a 
diagnosis of sleep apnea.   However, treatment records showed 
continuing treatment for chronic sinusitis as well as 
allergic rhinitis and depression.  Further, a June 1993 
record indicated that the veteran had a mild septal 
deviation.  An August 1993 record showed that the veteran 
indicated difficulty falling asleep and early morning 
awakenings.  Moreover, December 1994 and April 1998 reports 
of medical history showed that the veteran indicated that he 
had frequent trouble sleeping.  Significantly, treatment 
records from August 1999 to September 1999 indicated that the 
veteran complained of chest tightness and heart palpitations.  
Further, a December 1997 record showed that the veteran 
reported waking up tired.  An October 2000 retirement 
examination was silent with respect to any findings of sleep 
apnea.  However, in his contemporaneous report of medical 
history, the veteran again reported frequent trouble 
sleeping.  

Within a year after retirement in August 2001, the veteran 
underwent a sleep study because of a long history of loud 
snoring with frequent observed respiratory problems and 
severe excessive daytime sleepiness, memory problems and 
chronic headaches.  The diagnosis was obstructive sleep apnea 
syndrome, chronic, severe.  Treatment with a CPAP was 
initiated.  

The veteran was afforded a VA fee-based examination in 
September 2002.  The veteran reported an onset of sleep apnea 
of approximately five years ago.  The veteran stated that 
prior to his diagnosis, he had trouble keeping awake during 
daytime hours.  He also indicated that he fell asleep driving 
to and from work, fell asleep at work, suffered from memory 
loss, and used to take caffeine pills to help with those 
symptoms.  The examiner diagnosed sleep apnea, status post 
septoplasty.  However, he did not provide an etiology 
opinion.  
 
A February 2003 private opinion by M.G., M.D., who treated 
the veteran for several years, indicated that he had reviewed 
the veteran's records dating back to the early 1980s.  The 
doctor stated that it was his impression that the veteran had 
obstructive sleep apnea syndrome and other health problems, 
which were related to this sleep apnea syndrome, including 
anxiety, depression, hypertension, migraines and mental 
concentration problems.  He noted the August 2001 sleep 
study, and stated that the veteran had medical problems prior 
to the year 2000 that were very often seen with sleep apnea.  
He observed that in August 1993, the veteran was having 
problems with depression as well as difficulty falling asleep 
and early morning awakenings.  He also noted that he was seen 
again in January 1997 for depression.  The doctor concluded 
that he believed the veteran's sleep apnea had been going on 
for many years, probably at least five to ten years, but was 
just not diagnosed.  

The veteran also submitted medical articles from the internet 
concerning sleep apnea.  He also submitted two lay statements 
dated in February 2003.  The first was from fellow service 
member R.J., who indicated that he knew the veteran for about 
18 years.  He stated that during the a Criminal Investigation 
Basic Course while in service, the veteran's 
sleeping/breathing problems as well as loud snoring disturbed 
his original roommate to the point that the roommate 
requested a change so the veteran became roommates with R.J.  
R.J. observed that while roommates, the veteran exhibited 
sleeping/breathing and loud snoring problems.  The other lay 
statement was from the veteran's wife, who married the 
veteran in August 1981.  She provided that she personally 
experienced the veteran's difficulty in breathing when he 
slept.  She said that his loud and irregular snoring was very 
excessive and extreme.  She indicated that she also noticed 
that he would stop breathing for a minute at a time.  She 
believed that the veteran had suffered from sleep apnea at 
least since 1998, or more likely since he became an adult.  

The veteran testified at a June 2008 Board hearing.  The 
veteran reported that he noticed a problem with his snoring 
while stationed in Germany in 1980.  He indicated that in the 
1990s, he started having migraines and his snoring was 
getting worse.  He provided that around 1993, he would wake 
up in the middle of the night feeling like he was 
suffocating.  He also woke up with heart palpitations.  He 
indicated that in March 2001, he saw his private doctor and 
reported that he fell asleep driving to and from work as well 
as while at work.  He stated that at that point he was 
referred to a sleep specialist for a sleep study.  

Another private opinion in July 2008 by I.B., M.D., who also 
treated the veteran, stated that after reviewing the 
veteran's service treatment records from 1996 to 2000, post 
service sleep study report and current treatment records, he 
concluded that the veteran's current diagnosis of sleep apnea 
was present during his military service.  He further noted 
that although the veteran was never diagnosed while in 
service, his service treatment records presented a clear 
progression of symptoms that were typical of the disease.  
The complaints of heart palpitations, difficulty breathing at 
night, headaches, and finally around November or December 
2000, the appearance of high blood pressure, which was 
currently controlled by the use of a CPAP, were clearly 
associated with untreated sleep apnea.  The doctor concluded 
that this progression of symptoms was consistent with current 
studies documented by the National Sleep Foundation 
concerning sleep apnea.  

Additional publications concerning sleep apnea were also 
submitted with the opinion.  

After reviewing the totality of the evidence of record, the 
Board finds that service connection for sleep apnea is 
warranted.  Whereas the September 2002 VA fee-based 
examination diagnosed the veteran with sleep apnea, but did 
not give an etiological opinion, two private medical doctors 
who had reviewed the veteran's service medical records and 
were familiar with his history, both found that the veteran's 
sleep apnea was present during service.  There is no medical 
evidence of record to refute these opinions.  Further, 
importantly, given that the veteran has continually 
complained of sleeping problems while in service, the 
presence of lay statements indicating snoring problems while 
in service, and the veteran was diagnosed with sleep apnea 
within a year after his retirement from service, the Board 
finds that the record also shows a continuity of pertinent 
symptomatology to link sleep apnea to service.  In 
conclusion, when resolving all benefit of the doubt in favor 
of the veteran, service connection is warranted for sleep 
apnea.  38 U.S.C.A. § 5107(b).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant. 38 U.S.C.A.  § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of entitlement to service connection for sleep 
apnea, the satisfaction of VCAA requirements is rendered 
moot. 

The Board notes, however, that in March 2006, while this 
appeal was pending, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 
(2006), in which the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, and that a proper VCAA notice should inform the 
claimant that, if service connection is awarded, VA will 
assign a disability rating and effective date for the award.  
Id. 

Here, the veteran has not been provided with notice of the 
type of evidence necessary to establish a disability rating 
or an effective date for his award of service connection.  It 
is anticipated that the RO will ensure compliance with all 
with respect to the disability evaluation and the effective-
date elements when effectuating the Board's decision.


ORDER

Service connection is warranted for sleep apnea.  To that 
extent, the appeal is granted.   


REMAND

The present appeal also includes the issues of entitlement to 
an initial compensable rating for loss of right great toenail 
with residual of pain and numbness in the right toe related 
to previous surgery and entitlement to service connection for 
numbness of the left foot and right knee disability.  In a 
January 2002 rating decision, the RO granted service 
connection for loss of right great toenail with residual of 
pain and numbness in the right toe related to previous 
surgery.  In that same decision, service connection for 
numbness of the left foot and right knee strain were denied.  
In July 2002, the veteran filed with the RO a timely notice 
of disagreement concerning the assigned rating for the loss 
of the right great toenail as well as the denial of service 
connection for the left foot and right knee pursuant to 
38 C.F.R. § 20.201.  It does not appear that the RO has 
issued a statement of the case with respect to these issues.  
The United States Court of Appeals for Veterans Claims has 
held that, where the record contains a notice of disagreement 
as to an issue, but no statement of the case, the issue must 
be remanded to the RO to issue a statement of the case, and 
to provide the veteran an opportunity to perfect the appeal.  
Manlincon v. West, 12 Vet.App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 (2008), to 
include furnishing the veteran and his 
representative with an appropriate 
statement of the case with respect to the 
issues of entitlement to an initial 
compensable rating for loss of right 
great toenail with residual of pain and 
numbness in the right toe related to 
previous surgery and entitlement to 
service connection for numbness of the 
left foot and right knee disability.  The 
veteran and his representative should be 
advised of need to file a timely 
substantive appeal if the veteran desires 
to complete an appeal as to these issues.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


